Citation Nr: 0208737	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  96-51 254	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to an increased rating for left arm weakness, 
currently evaluated as 30 percent disabling.

3.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or being 
housebound as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 1994 rating decision by the RO that, 
among other things, denied a claim of service connection for 
a right leg disability.  The record indicates that the 
veteran was notified of the denial by a letter sent to her no 
later than September 8, 1994.

This matter also comes before the Board following an 
August 1996 rating decision by the RO that, among other 
things, denied a claim for SMC based on the need for regular 
aid and attendance or being housebound as a result of 
service-connected disabilities.  The RO also reduced a 
previously assigned 20 percent rating for left arm weakness 
to zero percent, effective July 15, 1996.  (A 20 percent 
rating had been assigned from August 6, 1992.)  The veteran 
was notified of these actions by a letter in September 1996.  
Thereafter, by rating action of August 1998, the RO increased 
the rating for service-connected left arm weakness as a 
residual of a 7th cervical vertebra fracture to 30 percent, 
effective August 30, 1995.  The veteran was notified of this 
action by a letter in September 1998.  


FINDINGS OF FACT

1.  By a July 1994 rating decision, the RO denied the 
veteran's claim of service connection for a right leg 
disability.

2.  The record includes an undated notice of the July 1994 
rating decision that was mailed to the veteran no later than 
September 8, 1994, when the veteran prepared a notice of 
disagreement (NOD) that was received by the RO on 
September 12, 1994.

3.  A statement of the case (SOC) was issued on 
February 21, 1995.

4.  A substantive appeal setting forth allegations of error 
of fact or law regarding the issue of service connection for 
a right leg disability, which was addressed in the 
February 1995 SOC, was not received until September 20, 1996.

5.  The veteran is right-hand dominant.

6.  The veteran's service-connected left arm is manifested by 
no more than moderate incomplete paralysis of the left 
(minor) arm.

7.  The veteran is not permanently bedridden; the veteran's 
service-connected disabilities do not prevent her from 
performing the basic functions of self care, attend to the 
wants of nature, or prevent her from protecting herself from 
the hazards and dangers of her daily environment, or cause 
her to be so helpless as to be in need of regular personal 
assistance from others.

8.  The veteran is not permanently housebound due to service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The veteran is statutorily barred from appealing the 
July 1994 decision to the extent that it denied a claim of 
service connection for a right leg disability.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302(b), 20.303 (2001).

2.  An increased rating for left arm weakness is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.20, 4.27, 4.124a (Diagnostic Code 8512) (2001).

3.  The requirements for SMC based on the need for regular 
aid and attendance or being housebound as a result of 
service-connected disabilities have not been met.  
38 U.S.C.A. § 1114(l), (s) (West Supp. 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Right Leg

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the claim of service 
connection for a right leg disability, which was addressed in 
a July 1994 rating decision.

An appeal to the Board consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.201 (2001).  The 
substantive appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.202.  To be considered timely, the substantive appeal 
must be filed within 60 days from the date that the AOJ mails 
the SOC to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever is later.  
38 C.F.R. § 20.302(b).  Additionally, an extension for filing 
a substantive appeal may be granted on motion filed prior to 
the expiration of the time limit described above.  38 C.F.R. 
§ 20.303.  If the claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, she is "statutorily barred" from appealing.  Roy 
v. Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).

There are situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the veteran at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997); 66 Fed. Reg. 50,318 
(Oct. 3, 2001) (to be codified as amended at 38 C.F.R. 
§§ 20.302, 20.304).  

Moreover, even if a VA Form 9 is submitted, it must be 
"properly completed."  38 C.F.R. § 20.202.  As noted above, 
it "should set out specific arguments relating to errors of 
fact or law made by the AOJ in reaching the determination, or 
determinations, being appealed."  Id; see also 38 U.S.C.A. 
§ 7105(d)(3) (West 1991).  When the substantive appeal fails 
to allege specific error of fact or law, the Board may 
dismiss the appeal.  38 U.S.C.A. § 7105(d)(5) (West 1991).  

In the veteran's case, by a July 1994 rating action, the RO, 
among other things, denied the veteran's claim of entitlement 
to service connection for a right leg disability.  The RO 
mailed the veteran a letter informing her of its decision to 
deny her claim.  Although notice of the July 1994 
determination was not dated, the Board notes that the veteran 
responded to the July 1994 denial with a NOD, which was 
prepared on September 8, 1994, and received by the RO on 
September 12, 1994.  Therefore, it appears that the RO's 
letter was sent to the veteran no later than 
September 8, 1994, when the veteran's NOD was prepared.  A 
SOC was issued on February 21, 1995.  A substantive appeal 
from the veteran setting forth allegations of error of fact 
or law was not received until September 20, 1996.  A 
statement from the veteran's representative, which could be 
construed as a substantive appeal, was not submitted until 
after September 1996, which was well after the time period 
for filing a substantive appeal had passed.  Additionally, 
the record does not show that VA ever received a request from 
the veteran for more time to file a substantive appeal.  
38 C.F.R. § 20.303 (2001) (request for an extension must be 
made within the time period for filing the substantive 
appeal).

Given that the notice of the July 1994 decision was mailed to 
the veteran no later than September 8, 1994, and because a 
SOC was issued on February 21, 1995, the veteran had from 
February 21, 1995, until September 8, 1995 (the end of the 
one-year period that began on the day the RO provided the 
September 8, 1994 notice) to file either a substantive appeal 
or a request for an extension of time.  The Board also notes 
that there is no indication in the record that additional 
pertinent evidence was received during the appeal period, and 
after issuance of the SOC, which would have required the 
issuance of a SSOC such that the appeal period would have 
been extended.  The Board acknowledges that evidence was 
received during the appeal period, but the nature of such 
evidence was not pertinent.  See VAOPGCPREC 9-97 (Feb. 11, 
1997); 66 Fed. Reg. 50,318 (Oct. 3, 2001) (to be codified as 
amended at 38 C.F.R. §§ 20.302, 20.304).  

Pursuant to VAOPGCPREC 9-99 (Aug. 18, 1999), the Board has 
the authority to adjudicate or address in the first instance 
the question of timeliness of a substantive appeal, and may 
dismiss an appeal in the absence of a timely filed 
substantive appeal.  Under such circumstances, however, the 
VA General Counsel indicated that the veteran should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness and adequacy of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Consequently, in a letter to 
the veteran, on June 12, 2002, the Board notified the veteran 
of the Board's intent to consider the timeliness of the 
substantive appeal as to the issue of service connection for 
a right leg disability.  The Board also furnished the veteran 
with a summary of the laws and regulations applicable to the 
proper filing of appeals including those pertaining to the 
issues of timeliness and adequacy of the substantive appeal.  
See 38 C.F.R. §§ 20.202, 20.204, and 20.302.  The Board noted 
that the veteran and her representative had 60 days from the 
date the letter was mailed to present written argument, 
present additional evidence relevant to jurisdiction, or to 
request a hearing to present oral argument on the question of 
timeliness and adequacy of the appeal.  The Board also 
informed the veteran that, if no response was received from 
the veteran or her representative by the end of the 60-day 
period, the Board would assume that no argument or evidence 
was being submitted, and that a hearing was not being 
requested.  

The record indicates that the veteran responded to the 
Board's June 12, 2002, letter with a statement received on 
June 25, 2002.  The veteran pointed out that her discharge 
was final on December 31, 1979, a medical discharge stated 
that at that time there was no rating on her right leg but 
that at a later date it would be rated.  Consequently, the 
veteran argued that this proves that her right leg problem is 
service connected.  

The Board acknowledges the sincerity of the veteran's 
statement; however, her June 2002 comments do not provide 
information pertinent to the issue of timeliness of appeal.  
Accordingly, because the veteran did not timely file either a 
substantive appeal or a request for an extension of time to 
do so, she is statutorily barred from appealing the June 1994 
denial of a claim of entitlement to service connection for a 
right leg disability.  The Board does not have jurisdiction 
to consider this claim.  38 C.F.R. § 20.200; Roy, supra.

In deciding this claim, the Board has considered the duty-to-
assist obligations prescribed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), as 
implemented by VA regulations.  66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

It is the Board's conclusion that the new law does not 
preclude the Board from addressing the jurisdictional 
question presented by the facts of this case.  This is so 
because the requirements of the new law have been satisfied.  
By the SOC furnished to the veteran, the RO has notified her 
of the information and evidence necessary to substantiate her 
claim, of the provisions of law relied on, and of the 
reasoning used in reaching a decision on the issue in this 
case.  She was told of time limits for filing an appeal.  In 
addition, the veteran was provided with an opportunity to 
testify at a hearing in order to provide testimony in support 
of her claim of service connection for a right leg 
disability, but she did not elect to do so.  In June 2002, 
the Board also furnished the veteran with a summary of the 
laws and regulations applicable to the proper filing of 
appeals including those pertaining to the issues of 
timeliness and adequacy of the substantive appeal.  The 
veteran was also given an opportunity to present written 
argument, present additional evidence relevant to 
jurisdiction, and to request a hearing to present oral 
argument on the question of timeliness and adequacy of the 
appeal.  Nevertheless, neither the veteran nor her 
representative has identified any source of relevant 
documentation that could further aid in the resolution of the 
jurisdictional question.  Further evidentiary development is 
not required on this point, and it thus falls to the Board to 
address this issue, which it has done.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1361 (1998).

Increased Rating for Left Arm

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  
Also, when an unlisted condition is encountered, it is 
permissible to rate it under a closely related disease or 
injury in which not only the function affected, but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Under the provisions pertaining to disabilities of the 
peripheral nerves, 38 C.F.R. § 4.124a, the term "incomplete 
paralysis," indicates a degree of lost or impaired function 
substantially less than for complete paralysis, whether due 
to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral 
Nerves (2001).  Peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  
Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The veteran's left arm disability is currently evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8512, which sets 
forth the criteria for rating the lower radicular group, 
peripheral nerves.  Because the veteran is right handed and 
her disability concerns her left arm, it is rated as a 
"minor" extremity under Diagnostic Code 8512.   A 30 percent 
disability rating under Diagnostic Code 8512 is assigned if 
there is moderate, incomplete paralysis of the lower 
radicular group.  38 C.F.R. § 4.124a, Diagnostic Code 8512 
(2001).  A 40 percent rating is warranted where the evidence 
shows severe incomplete paralysis.  Id.  A 60 percent rating 
is warranted for complete paralysis of all intrinsic muscles 
of the minor hand, and some or all of flexors of wrist and 
fingers, paralyzed (substantial loss of use of hand).  Id.  

Diagnostic Code 8513 provides a 30 percent rating is 
warranted for moderate incomplete paralysis of all radicular 
groups of the minor extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8513 (2001).  A 60 percent rating is 
warranted for severe incomplete paralysis of all radicular 
groups of the minor extremity, and an 80 percent evaluation 
is warranted for complete paralysis of all radicular groups 
of the minor extremity.  Id.  A 40 percent evaluation is 
warranted for severe incomplete paralysis of the 
musculospiral nerve of the minor extremity.  38 C.F.R. § 
4.124a, Diagnostic Code 8514 (2001).  A 30 percent rating is 
appropriate for severe incomplete paralysis of the ulnar 
nerve of the minor extremity, and a 50 percent evaluation is 
warranted for complete paralysis of the ulnar nerve of the 
minor extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2001).  A 40 percent rating is warranted for complete 
paralysis of the circumflex nerve of the minor extremity.  
38 C.F.R. § 4.124a, Diagnostic Code 8518 (2001).

The Board finds that the veteran's service-connected left arm 
(minor) disability has been appropriately evaluated as 30 
percent disabling under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8512 (2001).  The medical evidence of record 
reveals that the veteran is right handed.  As such, she is 
rated for a disability of the minor hand.  Despite the 
veteran's contentions to the contrary, a review of the record 
indicates that an increased rating is not warranted under 
Diagnostic Code 8512 because the most recent medical evidence 
does not show that the veteran has severe, incomplete 
paralysis of her left arm.  Here, the veteran's left arm may 
be considered "moderate" in light of her complaints of 
weakness, pain, increasingly limited motion and deteriorating 
function of the left hand, as supported by the most recent VA 
medical evidence of decreased movement of the hand and lack 
of atrophy in the left upper extremity.  At an August 1997 
Aid and Attendance examination, the veteran's grip strength 
was markedly decreased, and more pronounced to the left hand.  
At a December 1999 Aid and Attendance examination, the 
veteran had limited range of motion at the shoulders, and 
some loss of range of motion at the left wrist.  Muscle 
strength in the left upper extremity was fair.  She had 
difficulty with fine motor activity of the left hand.  
Diagnoses included partial paraparesis of the left upper 
extremity.  

When examined in January 2000, the veteran indicated that, 
when she is not using her wheelchair, she is forced to crawl 
about the rooms of her home.  The examiner also found that 
there was an absence of atrophy in the upper extremities, and 
that despite presumed paresis of all muscle groups tested, 
there was no demonstrable loss of forearm circumference on 
the left side.  There was weakness and numbness.  When seen 
again by VA in July 2000, there was no visible atrophy and 
tone appeared reasonably normal.  She demonstrated 
generalized weakness of all muscle groups tested.  The Board 
notes that although VA examiners have indicated that the 
veteran has numerous physical problems, the veteran did have 
hand and arm movement.  Overall, the medical evidence does 
not show that left arm impairment is so disabling as to 
result in severe, incomplete paralysis.  

In the Board's opinion, the medical evidence on file, 
including the findings at the veteran's most recent VA 
examination in July 2000, demonstrates no more than moderate 
incomplete paralysis of the radicular groups affecting the 
left (minor) upper extremity, or no more than moderate 
incomplete paralysis of the left upper extremity under any 
other applicable diagnostic code.  There have been no 
findings of complete paralysis, severe incomplete paralysis, 
or neuritis of the peripheral nerves of the left upper 
extremity, nor do the objective findings on examination 
support such a finding.  Accordingly, there is no basis for 
the assignment of an evaluation in excess of 30 percent for 
service-connected left arm weakness.  

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in her written 
statements to the RO.  While a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under the rating criteria is not probative evidence because 
only someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran is not shown to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Board concludes that the 
preponderance of the evidence is against the claim for an 
increased rating.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply; the claim for an increased rating must therefore be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

The Board has also given consideration to the potential 
application of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2001).  The evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards for the service-connected left arm disability at 
issue.  See 38 C.F.R. § 3.321(b)(1) (2001).  The current 
evidence of record does not demonstrate that the left arm 
disability solely has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It is undisputed that the left arm 
disability has an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2001).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule as 
to the left arm disability, the Board concludes that a remand 
to the RO for referral of the issue to the VA Central Office 
for consideration of an extraschedular evaluation is not 
warranted.

SMC

The veteran contends that her service-connected disabilities 
render her so helpless that she requires the aid and 
attendance of another person in order to perform the regular 
activities of daily living.  Alternatively, she contends that 
her service-connected disabilities render her housebound.  In 
other words, she maintains that the limitations placed upon 
her by her service-connected disabilities entitle her to SMC.

SMC is payable to a veteran who needs regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West Supp. 2002); 
38 C.F.R. § 3.350(b) (2001).  A veteran is in need of regular 
aid and attendance if she is helpless or so nearly helpless 
as to require the regular aid and attendance of another 
person.  The criteria for establishing the need for aid and 
attendance include anatomical loss or loss of use of one or 
more extremities; consideration of whether the veteran is 
blind or is so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
whether the veteran is a patient in a nursing home because of 
mental or physical incapacity; or whether the evidence 
establishes a factual need for aid and attendance or 
"permanently bedridden" status under the criteria set forth 
in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b).

The following criteria are accorded consideration in 
determining such need:

	(1) the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable;

	(2) the frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid;

	(3) the inability of the veteran to feed herself through 
loss of coordination of her upper extremities or through 
extreme weakness;

	(4) the inability of the veteran to attend to the wants 
of nature; or

	(5) the presence of incapacity, either physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from hazards or dangers incident to 
her daily environment.

38 C.F.R. § 3.352(a) (2001).

An individual who is "bedridden" also meets the criteria 
for aid and attendance.  38 C.F.R. § 3.352(a) (2001).  For 
the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  Id.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  38 C.F.R. § 3.352(a) (2001).  
Rather, the particular personal functions which the veteran 
is unable to perform are to be considered in connection with 
her condition as a whole.  Id.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there is a constant 
need.  Id.  Determinations that the veteran is so helpless as 
to be in need of regular aid and attendance must be based on 
the actual requirement of personal assistance from others.  
Id.

The veteran may also receive SMC for being in housebound 
status.  See 38 C.F.R. § 3.350(i); see also 38 U.S.C.A. § 
1114(s).  This regulation provides for the additional 
compensation if the veteran has a service-connected 
disability rated at 100 percent disabling and has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems or is permanently 
housebound by reason of service-connected disability or 
disabilities.  "Permanently housebound" is defined as 
substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout her lifetime.  38 C.F.R. § 3.350(i)(1)(2) 
(2001).

After review of the evidence of record, including examination 
reports and statements from VA and private physicians 
addressing the veteran's need for assistance, the Board 
concludes that the benefit sought is not warranted.  While 
the Board recognizes the severity of the veteran's 
disabilities and their impact on her daily life, the criteria 
for granting SMC benefits based on the need for regular aid 
and attendance are quite specific.  The medical findings 
reported in the record do not demonstrate that the appellant 
is bedridden or that she is unable to take care of her 
personal needs on a regular basis as a consequence of her 
service-connected disabilities.  As a result, the Board finds 
that the evidence does not support the veteran's claim for 
SMC based on the need for regular aid and attendance or being 
housebound as a result of service-connected disabilities.  

Initially, the Board notes that service connection has been 
established for paranoid schizophrenia (70 percent), meralgia 
paresthetica with sciatica involving the left leg (20 
percent), limitation of motion of the cervical spine status 
post fracture of the 7th cervical vertebra (20 percent), and 
left arm weakness status post fracture of the 7th cervical 
vertebra (30 percent).  

A private physician in July 1998 noted that the veteran's 
rehabilitation potential was low/poor.  The diagnoses were 
insulin dependent diabetes mellitus, paraparesis due to C7 
fracture, gastroesophageal reflex disease, hypertension, high 
lipids, and status-post multiple injuries.  It was noted that 
the veteran was wheelchair bound due to a cervical fracture.  

Similarly, a December 1999 VA aid and attendance or 
housebound examination report reflects that the veteran was 
confined essentially to her wheelchair and required some 
assistance with activities of daily living including 
dependency on others for travel beyond the premises of her 
home.  The examiner indicated that the veteran was not 
permanently bedridden and she did not have significant visual 
impairment.  The examiner noted that the veteran's ability to 
protect herself was severely limited.  After a description of 
the veteran's physical limitations and impairments, the 
examiner opined that the veteran was essentially confined to 
the wheelchair, and that confinement was secondary to the 
paraparesis secondary to the cervical spine injuries 
sustained during service.  

On the other hand, in an April 2000 addendum to a 
January 2000 VA examination report, a VA examiner opined 
that, after reviewing dictation and the veteran's records, it 
was the VA examiner's opinion that the reported weakness of 
the veteran's left lower extremity was not due to the 
service-connected cervical spine condition.  The examiner 
opined that there was no clinical evidence for myelopathy in 
the veteran.  In fact, the veteran had peripheral neuropathy, 
which was contributing to the weakness of the veteran's lower 
extremities.  

In order to clarify whether the veteran's service-connected 
cervical spine disability accounted for left and right lower 
extremity impairment, another VA examination was conducted in 
July 2000.  The examiner noted that the claims file was 
reviewed in its entirety and that the veteran had brought a 
new magnetic resonance imaging (MRI) scan of the cervical and 
lumbar spine, something which had not been available at the 
time of the previous examination in January 2000.  These 
scans revealed a profound disk herniation at C5-C6 with 
evidence of myelopathy, herniated disks at L4-L5 and L5-S1, 
moderately pronounced spondylosis with osteophyte formation 
but no specific abnormality noted at C7, which was the 
presumed site of the veteran's service injury.  The diagnoses 
were cervical myelopathy, severe occlusive aortic-femoral 
vascular disease, diabetes mellitus, and schizoaffective 
disorder.  

The July 2000 VA examiner concluded that the veteran's 
cervical myelopathy, severe occlusive aortic-femoral vascular 
disease, diabetes, and herniated lumbar disks could all 
contribute to the veteran's difficulties with her lower 
extremities.  Moreover, the examiner noted that other factors 
also could have contributed to the veteran's difficulties 
including either a lack of cooperation, further manifestation 
of schizoaffective disorder, or an attempt to embellish the 
severity of her disabilities.  The examiner noted that the 
veteran's alleged injury in 1975 appeared to be a fracture of 
the spinous process of C7 and that she may well have 
sustained injury to other cervical levels predisposing her to 
eventual disk herniations.  Other factors, however, 
contributed to this phenomenon including the veteran's 
smoking.  The examiner concluded that the veteran's fracture 
of the C7 in service had no etiologic relationship to the 
problems experienced by the veteran in her lower extremities 
because a spinous process fracture at C7 would not account 
for the veteran's cervical myelopathy.  The examiner also 
concluded that the veteran's lower extremity problems reflect 
a variety of causes including peripheral neuropathy secondary 
to diabetes, profound aortic-femoral occlusive vascular 
disease, and cervical myelopathy, and that it was difficult 
to gauge which disease accounted for the veteran's 
limitations.  The examiner also opined that regardless of the 
etiology, the veteran appeared to be either inadvertently or 
intentionally embellishing the severity of her affliction.  

While a private physician in July 1998 and a VA examiner in 
December 1999 noted that the veteran was wheelchair bound due 
to service-connected cervical spine disability, the Board 
notes that, it is the combination of the multiple medical 
problems and the service-connected disabilities which render 
the veteran in need of assistance.  Moreover, the Board 
affords greater weight to the April 2000 and July 2000 VA 
opinions over the July 1998 private opinion and December 1999 
VA opinion, because the April and July 2000 VA opinions were 
based on a thorough review of the claims files and provided a 
detailed medical explanation as to why the veteran's 
impairments were not due to her service-connected 
disabilities alone.  Although the July 1998 private opinion 
and December 1999 VA opinion suggest that the service-
connected cervical spine disability significantly impairs the 
veteran's functioning, there is no evidence of record to 
support the conclusion that, in the absence of the veteran's 
multiple and severe medical problems, the service-connected 
cervical spine disability alone prevents the veteran from 
caring for herself or renders her housebound.  

Although it is clear that the appellant is in need of 
additional assistance and has been found to be essentially 
confined to her wheelchair, the evidence of record fails to 
establish that these circumstances are the direct result of 
her service-connected disability.  Indeed, the record clearly 
reflects that the veteran's confinement to her wheelchair 
results from her multiple medical problems, many of which are 
not service-connected disabilities.  In view of the specific 
findings on this point made in April and July 2000, the Board 
concludes that the veteran has not shown the need for the 
regular assistance of others to protect herself from any 
hazards or that the dangers of her present living arrangement 
are such as to meet the criteria under 38 C.F.R. § 3.352.  
Additionally, for the reasons stated above, the veteran's 
service-connected disabilities, while significant in nature, 
are not shown by the evidence to debilitate her to such an 
extent that she requires the regular aid and attendance of 
another person as specified by the criteria in 38 C.F.R. § 
3.352(a).  Therefore, she does not qualify for SMC based on 
the need for regular aid and attendance.

The evidence likewise does not demonstrate that the veteran 
is housebound as a result of service-connected disability.  
As noted above, the law provides that entitlement to such 
benefits requires the presence of at least one service-
connected disability rated as 100 percent disabling.  
Additionally, the veteran must be substantially confined to 
her dwelling and the immediate premises by her service-
connected disabilities.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i)(2).  Alternatively, housebound benefits are 
payable to a veteran who has a service-connected disability 
rated as total, and has additional service-connected 
disabilities independently ratable at 60 percent or more.  
38 U.S.C.A. § 1114(s).  

Based on the evidence of record, the foregoing criteria are 
not met.  The veteran does not have one service-connected 
disability that is rated as totally disabling.  Moreover, 
although it is clear that she is somewhat compromised in that 
she requires the use of a wheelchair, the record shows that 
the veteran does leave her home.  Her ability to leave her 
home is indicative of the fact that she is not substantially 
confined to her dwelling and immediate premises as a result 
of her service-connected disabilities.  Moreover, as already 
explained above, deficiencies in the veteran's ability to 
ambulate cannot be attributed solely to her service-connected 
disabilities.

In short, after carefully reviewing and weighing the evidence 
of record, the Board finds that the evidence against the 
veteran's claim outweighs the evidence in favor of it.  
Although the evidence establishes that the veteran's service-
connected disabilities are productive of severe impairment, 
for reasons which have been discussed by the Board above, 
such evidence does not establish that the requirements for 
regular aid and attendance or for housebound status have been 
met.

The Veterans Claims Assistance Act of 2000 

The Board has considered the duty-to-assist obligations 
prescribed by the VCAA.  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding at 
this time to a final adjudication of the veteran's claims.  
The Board finds that further action by the RO in accordance 
with the VCAA is not necessary in this case.  This so because 
the notice and duty-to-assist requirements of the regulation 
have been satisfied.  The veteran and her representative were 
notified in SOCs and SSOCs of the evidence necessary to 
substantiate the claims, and she was given the opportunity to 
submit additional evidence.  The Board concludes that the RO 
has taken all action necessary to assist in the development 
of the claims and there is no indication that additional 
evidence exists which would potentially affect the outcome of 
the claims.  Additionally, the veteran was afforded multiple 
examinations in connection with the current appeal, and 
clarifying medical evidence was obtained.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.  
Therefore, the Board concludes that another remand will serve 
no meaningful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

The appeal of entitlement to service connection for a right 
leg disability is dismissed.  

An increased rating for left arm weakness is denied.

SMC based on the need for regular aid and attendance or being 
housebound as a result of service-connected disabilities is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

